37 F.3d 1500NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.James Edward CARSON, Defendant-Appellant.
No. 93-4350.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1994.

Before:  KENNEDY, MARTIN, and NELSON, Circuit Judges.
PER CURIAM.


1
This is an appeal from consecutive sentences imposed for armed carjacking (18 U.S.C. Sec. 2119) and use of a firearm during and in relation to a crime of violence (18 U.S.C. Sec. 924(c)(1)).  The convictions arose out of a single course of conduct, and the defendant contends that the sentences violate his rights under the Double Jeopardy Clause of the Fifth Amendment.


2
In addressing a similar double jeopardy argument, the Supreme Court has declared that "[w]here Congress intended ... to impose multiple punishments, imposition of such sentences does not violate the Constitution."   Albernaz v. United States, 450 U.S. 333, 344 (1981).  Our court recently applied the Albernaz rule in the context of the same two statutes that are involved here, and we concluded that "Congress has clearly indicated its intent to punish cumulatively violations of Secs. 2119 and 924(c)."   United States v. Johnson, 22 F.3d 106, 108 (6th Cir.1994) (quoting  United States v. Singleton, 16 F.3d 1419, 1425 (5th Cir.1994)).  See also  United States v. Mohammed, 27 F.3d 815 (2d Cir.1994), where the Second Circuit reached the same conclusion.


3
Johnson is controlling, and the sentences are AFFIRMED.